Title: From George Washington to Burgess Ball, 25 September 1794
From: Washington, George
To: Ball, Burgess


               
                  Dear Sir,
                  Philadelphia Septr 25th 1794.
               
               Your letter of the 10th instt from the Sulpher Springs has been recd.
               When General Knox (who for several days has been expected) returns, I will deliver your letter to him—and from him (in whose department the business lyes) you will receive an answer to your proposition.
               I hear with the greatest pleasure of the spirit which so generally pervades the Militia of every State that has been called upon on the present occasion; and of the decided discountenance the Incendiaries of public peace & order have met with in their attempts to spread their nefarious doctrines, with a view to poison & discontent the minds of the people against the government; particularly by endeavouring to have it believed that their liberties were assailed, and that all the wicked and abominable measures [(]that can be devised under specious guises) are practiced to sap the Constitution, and lay the foundation of future Slavery.
               
               The Insurrection in the Western counties of this State is a striking evidence of this; and may be considered as the first ripe fruit of the Democratic Societies. I did not, I must confess, expect it would come to maturity so soon, though I never had a doubt, that such conduct would produce some such issue, if it did not meet the frowns of those who were well disposed to order & good government, in time—for can any thing be more absurd—more arrogant—or more pernicious to the peace of Society, than for selfcreated bodies, forming themselves into permanent Censors, & under the shade of Night in a conclave, resolving that acts of Congress which have undergone the most deliberate, & solemn discussion by the Representatives of the people, chosen for the express purpose, & bringing with them from the different parts of the Union the sense of their Constituents—endeavouring as far as the nature of the thing will admit, to form their will into Laws for the government of the whole; I say, under these circumstances, for a selfcreated, permanent body, (for no one denies the right of the people to meet occasionally, to petition for, or remonstrate against, any Act of the Legislature) to declare that this act is unconstitutional—and that act is pregnant of mischief, & that all who vote contrary to their dogmas are actuated by selfish motives, or under foreign influence; nay, are pronounced traitors to their Country—is such a stretch of arrogant presumption to be reconciled with laudable motives: especially when we see the same set of men endeavouring to destroy all confidence in the Administration, by arraigning all its acts, without knowing on what ground, or with what information it proceeds. These things were evidently intended, and could not fail without counteraction, to disquiet the public mind; but I hope, & trust, they will work their own cure; especially when it is known, more generally than it is, that the Democratic Society of this place (from which the others have emanated) were instituted by Mr Genet for the express purpose of dissention, and to draw a line between the people & the government, after he found the Officers of the latter would not yield to the hostile measures in which he wanted to embroil this Country.
               I hope this letter will find you, Mrs Ball & the family in better health than when you wrote last. remember me to them, & be assured that I remain Your Affectionate
               
                  Go: Washington
               
             